DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 19th, 2022 has been entered. Claims 1-25 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed August 1st, 2022.  Though the amendment has raised other issues detailed below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a component for separating contaminants from an input feed stream" and "separating contaminants from an input feed stream with a component for separating contaminants" in claims 1 and 24 respectively. The corresponding structure comes from pg. 7, paragraph 38 in the specification of the claimed invention, "systems and methods may separate methane from contaminants in sour gas and/or flue gas feed streams (e.g., a gas having a CO2 concentration of about 10% to about 80%). Exemplary separation systems 101, 201, 301, 401 may
comprise a distillation tower 104, 204 (Figures 1-4)" or from pg. 23, paragraph 102, "a filter system may
separate feed steam".
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-12, 14, 19, 20, and 23 recite the limitation “the vaporizer”. No vaporizer is positively claimed in any of the claims, only a heat exchanger that function as vaporizers. For purposes of examination, the examiner will interpret “the vaporizer” to be the heat exchanger.
Claims 13 and 21-23 recites the limitation "the output line" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends changing the recitation to “an output line” in claims 13 and 21. Claims 22 and 23 do not need to be changed, however, they are currently indefinite due to lack of antecedent basis because the independent claim they depend on does not positively claim “an output line”. The recommend change to claim 21 will be sufficient antecedent basis to overcome this rejection for claims 22 and 23. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-21, and 23- 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valencia et al. (US Patent No. 4,533,372), hereinafter Valencia '372, in view of Nelson et al. (US Patent No. 3,398,545), hereinafter Nelson and Shaaban et al. (US Patent No. 10,107,455).
Claim 1 is broad enough to read on two different interpretations of Valencia '372. Regarding the
first interpretation of claim 1, Valencia '372 discloses an integrated system, comprising:
a component for separating contaminants from an input feed stream (Figure 2, item 104, col 5.,
lines 43-50, Splitter tower is desirably separated into three distinct sections ... the internals of lower
section may include suitable trays, downcomers, and weirs, as are suitable for separating a carbon
dioxide-methane mixture);
a heat exchanger (Fig. 2, precooler 100) coupled to a first line (Fig. 2, line 12), wherein:
the first line is coupled to the component for separating contaminants to direct a
first feed stream of the first line from the heat exchanger to the component for separating
contaminants or to direct the first feed stream from the component for separating contaminants to
the heat exchanger (Fig. 2 depicts line 12 coupled to the splitter tower 104) is configured to cool the first feed stream of the first line (Fig. 2, col. 5, lines 11-12, this feed stream may be cooled in indirect heat exchanger 100)
However, the heat exchanger of Valencia ‘372 is not configured to heat an LNG stream of the LNG regasification system
Nelson in the same field of endeavor, teaches further discloses a liquefied natural gas ("LNG") regasification system, wherein:
the heat exchanger (Fig. 2, propylene product condenser 192) is configured to heat an LNG stream of the LNG regasification system (Fig. 2, high pressure natural gas vapour 194), and
the heat exchanger functions as a vaporizer for the LNG stream (col. 7, lines 16-19, the liquid portion of the natural gas stream is vaporized and the natural gas vapor is heated against condensing propylene product); and
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the heat exchanger of Valencia ‘372 to be a two-stream heat exchanger that cools the initial feed stream against a vaporizing LNG stream as taught by Nelson. One of ordinary skill in the art would have been motivated to make this modification to utilize the refrigeration potential in liquefied natural gas (Nelson, col. 1, lines 31-32).
However, Valencia ‘372 as modified by Nelson does not disclose that at least a portion of the first feed stream of the first feed line and at least a portion of the LNG stream of the LNG regasification system are combined at or downstream of the LNG regasification system.
Shaaban, in the same field of endeavor, teaches that at least a portion of a first feed stream of a first feed line (Fig. 1, vapor supply line 44) and at least a portion of an LNG stream of an LNG regasification system are combined at or downstream of the LNG regasification system (col. 6, lines 14-20, the LNG storage tank 10…direct collected vapor to vapor supply line 44…vapor supply line 44 is connected into output line 34 after being routed through heat exchanger 32).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the integrated system of Valencia ‘372 as modified by Nelson to combine portions of the first feed stream and the LNG stream downstream of the LNG regasification system. Particularly, the overhead stream (16) from the component for removing contaminants of Valencia ‘372 (modified with the LNG vaporizer 192 of Nelson) would have been obvious to provide mixing downstream of the heat exchanger (LNG vaporizer 192 from Nelson) as taught by Shaaban. One of ordinary skill in the art would have been motivated to make this modification to prevent the vapor/gas from being vented to the atmosphere and to utilities the natural gas after vaporization for meaningful use (Shaaban, col. 6, lines, 16-17).
Regarding the second interpretation of claim 1, Valencia '372 discloses an integrated system,
comprising:
a component for separating contaminants from an input feed stream (Figure 2, item 104, col 5.,
lines 43-50, Splitter tower is desirably separated into three distinct sections ... the internals of lower
section may include suitable trays, downcomers, and weirs, as are suitable for separating a carbon
dioxide-methane mixture);
a heat exchanger (figure 2, reflux condenser 122) coupled to a first line (figure 2, item 14), wherein:
the first line is coupled to the component for separating contaminants to direct a
first feed stream of the first line from the heat exchanger to the component for separating
contaminants or to direct the first feed stream from the component for separating contaminants to
the heat exchanger (figure 2), and
the heat exchanger (Fig. 2 depicts line 12 coupled to the splitter tower 104) is configured to cool the first feed stream of the first line (Fig. 2, col. 5-6, lines 68 and 7, vapor leaves tower 104 through line 14, is partially condensed in reflux condenser 122)
However, the heat exchanger of Valencia ‘372 is not configured to heat an LNG stream of the LNG regasification system
Nelson in the same field of endeavor, teaches further discloses a liquefied natural gas ("LNG") regasification system, wherein:
the heat exchanger (Fig. 2, propylene product condenser 192) is configured to heat an LNG stream of the LNG regasification system (Fig. 2, high pressure natural gas vapour 194), and
the heat exchanger functions as a vaporizer for the LNG stream (col. 7, lines 16-19, the liquid portion of the natural gas stream is vaporized and the natural gas vapor is heated against condensing propylene product); and
 Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the heat exchanger of Valencia ‘372 to be a two-stream heat exchanger that cools the initial feed stream against a vaporizing LNG stream as taught by Nelson. One of ordinary skill in the art would have been motivated to make this modification to utilize the refrigeration potential in liquefied natural gas (Nelson, col. 1, lines 31-32).
However, Valencia ‘372 as modified by Nelson does not disclose that at least a portion of the first feed stream of the first feed line and at least a portion of the LNG stream of the LNG regasification system are combined at or downstream of the LNG regasification system.
Shaaban, in the same field of endeavor, teaches that at least a portion of the first feed stream of the first feed line and at least a portion of the LNG stream of the LNG regasification system are combined at or downstream of the LNG regasification system (col. 6, lines 14-20, the LNG storage tank 10…direct collected vapor to vapor supply line 44…vapor supply line 44 is connected into output line 34 after being routed through heat exchanger 32).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the integrated system of Valencia ‘372 as modified by Nelson to combine portions of the first feed stream and the LNG stream downstream of the LNG regasification system. Particularly, the overhead stream (16) from the component for removing contaminants of Valencia ‘372 (modified with the LNG vaporizer 192 of Nelson) would have been obvious to provide mixing downstream of the heat exchanger (LNG vaporizer 192 from Nelson) as taught by Shaaban. One of ordinary skill in the art would have been motivated to make this modification to prevent the vapor/gas from being vented to the atmosphere and to utilities the natural gas after vaporization for meaningful use (Shaaban, col. 6, lines, 16-17).
Regarding claim 2, the first and/or second interpretation of Valencia '372 as modified by
Nelson and Shaaban discloses the integrated system of claim 1 (see the combination of the references used in the rejection of claim 1 above), wherein the component for separating contaminants comprises a cryogenic distillation tower (Valencia '372, figure 2, item 104, col. 5, lines 46-49, the tower feed ... is introduced into the lower distillation section through line where it undergoes typical distillation).
Regarding claim 3, the first interpretation of Valencia '372 as modified by Nelson and Shaaban discloses the integrated system of claim 2 (see the combination of the references used in the rejection of claim 2 above), wherein the cryogenic distillation tower comprises:
a distillation section permitting vapor to rise upwardly therefrom (Valencia '372, figure 2, item 106 and 118, col. 5 lines 61-62, in the lower distillation section, the lighter vapors leave this distillation section via chimney tray); one or more lines for directing the input feed stream into the cryogenic distillation tower, wherein the one or more lines comprise the first line (Valencia '372, figure 2, item 12, col. 5 lines 46-49, the tower feed ... is introduced into the lower distillation section through line where it undergoes typical distillation);
a controlled freeze zone section situated above the distillation section, the controlled freeze
zone constructed and arranged to form a solid from the input feed stream, the controlled freeze zone
section including (Valencia '372, figure 2, item 108, col. 5, lines 19-20, solid carbon dioxide forms and
falls to the bottom of the controlled freezing zone)
a spray assembly in an upper section of the controlled freeze zone (Valencia '372, figure 2, col.
6, lines 16-18, liquid in line may be accumulated in vessel and returned to the controlled freezing zone
using pump and spray nozzles), and a melt tray assembly in a lower section of the controlled freeze zone (Valencia '372, figure 2, items 118 and 108), wherein the melt tray assembly includes:
at least one vapor stream riser that directs the vapor from the distillation section into liquid
retained by the melt tray assembly (Valencia '372, figure 2, item 130, col. 6, lines 21-22, chimney tray is,
of course, made up of a central chimney and a hat), and
one or more draw-off openings positioned to permit a portion of the liquid retained by the melt
tray assembly to exit the controlled freeze zone section (Valencia '372, figure 2, item 14, col. 5, line 68, vapor leaves tower through line);
a tower heat exchanger arranged to heat the portion of the liquid through indirect heat
exchange with a heating fluid (Valencia '372, figure 2, item 134, col. 6, lines 25 and 45, the temperature is controlled by heater. The heater may use the heat available in product line); and
one or more return inlets that return the portion of the liquid to the melt tray assembly after
the portion of the liquid has been heated in the tower heat exchanger (Valencia '372, figure 2, item 22, col. 6, lines 53-55, heater insures that no solids leave the controlled freezing zone via line to plug the
distillation trays found in the lower distillation section).
Regarding claim 4, the first and/or second interpretation of Valencia '372 as modified by
Nelson and Shaaban discloses the integrated system of claim 2 (see the combination of the references used in the rejection of claim 2 above), wherein the contaminants comprise carbon dioxide (Valencia '372, col. 5, line 51, separating a carbon dioxide-methane mixture).
Regarding claim 5, the first interpretation of Valencia '372 as modified by Nelson and Shaaban discloses the integrated system of claim 2 (see the combination of the references used in the rejection of claim 2 above), wherein the first line directs the first feed stream from the heat exchanger to the cryogenic distillation tower (Valencia '372, figure 2, line 12).
Regarding claim 6, the second interpretation of Valencia '372 as modified by Nelson and Shaaban discloses the integrated system of claim 2 (see the combination of the references used in the rejection of claim 2 above), wherein the first line directs the first feed stream from the cryogenic distillation tower to the heat exchanger (Valencia '372, figure 2, line 14 or the portion of line 14 upstream of reflux condenser 122).
Regarding claim 7, the first interpretation of Valencia '372 as modified by Nelson and Shaaban discloses the integrated system of claim 2 (see the combination of the references used in the rejection of claim 2 above), further comprising a second heat exchanger (Valencia ‘372, Fig. 2, reflux condenser 122) coupled to a second line (Valencia '372, Fig. 2, line 14 or the portion of line 14 upstream of reflux condenser 122), wherein:
the second line is coupled to the cryogenic distillation tower (Valencia ‘372 Fig. 2 depicts line 14 and the portion of line 14 upstream of reflux condenser 122 both coupled to the splitter tower 104),
the second heat exchanger cools a second feed stream of the second line (Shaaban, Fig. 1, line 30),
However, the second heat exchanger of Valencia ‘372 is not disclosed to heat a second LNG stream of the LNG regassification system. 
 Shaaban, in the same field of endeavor, teaches the second heat exchanger (Fig. 1, heat exchanger 32) heats a second LNG stream of the LNG regasification system (Shaaban, Fig. 1, line 44),
the second heat exchanger functions as a second vaporizer (Shaaban, col. 5, lines 1-2 LNG is output from storage tank 10 through supply line 16 to the LNG vaporizer).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the second heat exchanger of Valencia ‘372 with the heat exchanger of Shaaban. Particularly, replacing the reflux condenser 122 of Valencia ‘372 with the heat exchanger 32 of Shaaban that is functions as a vaporizer. One of ordinary skill in the art would have been motivated to make this modification to strip heat from a second feed stream in the heat exchanger (Shaaban, col. 6, lines 3-4).
the first line directs the first feed stream from the heat exchanger to the cryogenic distillation
tower (Valencia '372, figure 2, line 12), and
the second line directs the second feed stream from the cryogenic distillation tower to the
second heat exchanger (Valencia '372, Fig. 2, either of lines 14 and the portion of line 14 upstream of reflux condenser 122 once modified with Shaaban as shown in the rejection of claim 1 above).
Further, the second heat exchanger and the second line are a result of the modification of references used in the rejection of claim 1. 
Regarding claim 8, the first interpretation of Valencia ‘372 as modified by Nelson and Shaaban disclose the integrated system of claim 7 (see the combination of the references used in the rejection of claim 7 above), further comprising:
a storage tank (Shaaban, figure 1, storage tank 10) of the LNG regasification system;
a first LNG line (Fig. 1, supply line 16) directing the LNG stream from the storage tank to the vaporizer (col. 5, lines 2-3, LNG is output from storage tank 10 through supply line 16 to the LNG vaporizer); and
a second LNG line (Fig. 1, vapor supply line 44) directing the second LNG stream from the storage tank to the second vaporizer (col. 6, lines 19-20, vapor supply line 44 is connected into output line 34 after being routed through heat exchanger 32).
Further, it would have been obvious before the effective filing date of the claimed invention to modify the integrated system of Valencia ‘372 as modified by Nelson and Shaaban to include the storage tank and LNG lines of Shaaban. Particularly, the storage tank of Shaaban would be arranged with the first LNG line feeding the vaporizer (Valencia ‘372, figure 1, item 100 as modified by Nelson) and the second LNG line feeding the second vaporizer (Shaaban, Fig. 1 heat exchanger 32). One of ordinary skill in the art would have been motivated to make this modification to prevent the vapor/gas from being vented to the atmosphere and to utilize the natural gas after vaporization for meaningful use (Shaaban, col. 6, lines, 16-17).
Regarding claim 9, the first and/or second interpretation of Valencia '372 as modified by
Nelson and Shaaban discloses the integrated system of claim 2 (see the combination of the references used in the rejection of claim 2 above), further comprising:
a storage tank (Shaaban, figure 1, storage tank 10) of the LNG regasification system; and
an LNG line (Fig. 1, supply line 16) directing the LNG stream from the storage tank to the vaporizer (col. 5, lines 2-3, LNG is output from storage tank 10 through supply line 16 to the LNG vaporizer). 
Further, the storage tank and LNG line are a result of the modification of references used in the rejection of claim 1 above.
Regarding claim 10, the first interpretation of Valencia '372 as modified by Nelson and Shaaban discloses the integrated system of claim 9 (see the combination of the references used in the rejection of claim 9 above), further comprising a pump (Shaaban, Fig. 1, reciprocating pump 28) between the storage tank and the vaporizer.
It would have been obvious to one of ordinary skill in the art to modify the system for removing contaminants of Valencia ‘372 as modified by Nelson with the pump of Shaaban. Particularly, by placing the pump taught by Shaaban in upstream of the heat exchanger of Valencia ‘372 as modified by Nelson. The pump of Shaaban is taught to be in between the storage tank 10 and heat exchanger 32, when modified to be arranged in the manner claimed the pump would be arranged upstream of the heat exchanger of Valencia ‘372 as modified by Nelson. One of ordinary skill in the art would have been motivated to make this modification to overcome the pressure drop characteristic of passage through a heat exchanger (Shaaban, col. 5, lines 35-36).
Regarding claim 11, the first interpretation of Valencia '372 as modified by Nelson and Shaaban discloses the integrated system of claim 9 (see the combination of the references used in the rejection of claim 9 above), further comprising a second LNG line (Fig. 1, return line 48) directing output from the vaporizer to the storage tank.
Further, it would have been obvious before the effective filing date of the claimed invention to modify the storage tank of the integrated system of Valencia as modified by Nelson and Shaaban with the second LNG line of Shaaban. Particularly, by arranging the second LNG line to direct output from the first heat exchanger of Valencia ‘372 as modified by Nelson.  One of ordinary skill in the art would have been motivated to make this modification to provide pressurization benefits to the storage tank. 
Regarding claim 12, the second interpretation of Valencia '372 as modified by Nelson and Shaaban discloses the integrated system of claim 2 (see the combination of the references used in the rejection of claim 2 above), wherein:
output from the vaporizer is directed to the separator (Valencia’372, Fig. 2, reflux drum 124, as best understood see 112b rejections above), and
output from the heat exchanger is directed to the separator (Valencia’372, Fig. 2, reflux drum 124); and a reflux pump (Valencia ‘372, Fig. 2, pump 128), wherein:
non-gaseous output from the separator is directed to the reflux pump (Valencia ‘372, Fig. 2, col. 6, lines 9-17, Liquid from reflux drum 124 is returned to the tower via line 18…The liquid produced in upper distillation section 110 is collected and withdrawn from the tower via line 20. Liquid in line 20 may be accumulated in vessel 126 and returned to the controlled freezing zone using pump 128), and
output from the reflux pump is directed to the cryogenic distillation tower (Valencia ‘372, Fig. 2, col. 6, lines 17-18 returned to the controlled freezing zone using pump 128 and spray nozzles 120).
Regarding claim 13, the second interpretation of Valencia '372 as modified by Nelson and Shaaban discloses the integrated system of claim 12 (see the combination of the references used in the rejection of claim 12 above), wherein gaseous output of the separator is directed to the output line as output product (Valencia ‘372, col. 6, lines 10-13, the vapor from the drum is taken off as a product in line 16 for subsequent sale to a pipeline or condensation as LNG).
Regarding claim 14, the second interpretation of Valencia '372 as modified by Nelson and Shaaban discloses the integrated system of claim 2 (see the combination of the references used in the rejection of claim 2 above). wherein:
the first line directs the first feed stream from the heat exchanger to the cryogenic distillation
tower (Valencia ‘372, Fig. 2 depicts line 12 directing the feed stream from the precooler 100 (as modified by Pierre Jr.) to the splitter column 104), 
output from the vaporizer is directed to the cryogenic distillation tower (Valencia ‘372, Fig. 2 depicts line 12 directing the feed stream from the precooler 100 (as modified by Nelson) to the splitter column 104; as best understood, see 112b rejections above), and 
gaseous output of the cryogenic distillation tower is directed to an output line as output product (Valencia ‘372, col. 6, lines 10-13, the vapor from the drum is taken off as a product in line 16 for subsequent sale to a pipeline or condensation as LNG).

Regarding claim 19, the first interpretation of Valencia '372 as modified by Nelson and
Shaaban discloses the integrated system of claim 15 (see the combination of the references used in the rejection of claim 15 above), further comprising:
a storage tank (Shaaban, Fig. 1, storage tank 10) of the LNG regasification system; and
an LNG line (Fig. 1, supply line 16) directing the LNG stream from the storage tank to the vaporizer (col. 5, lines 2-3, LNG is output from storage tank 10 through supply line 16 to the LNG vaporizer). 
Further, the storage tank and LNG line are a result of the modification of references used in the rejection of claim 1 above.
Regarding claim 10, the first interpretation of Valencia '372 as modified by Nelson and Shaaban discloses the integrated system of claim 9 (see the combination of the references used in the rejection of claim 9 above), further comprising a pump (Shaaban, reciprocating pump 28) between the storage tank and the heat exchanger.
It would have been obvious to one of ordinary skill in the art to modify the system for removing contaminants of Valencia ‘372 as modified by Nelson with the pump of Shaaban. Particularly, by placing the pump taught by Shaaban in upstream of the heat exchanger of Valencia ‘372 as modified by Pierre Jr. The pump of Shaaban is taught to be in between the storage tank 10 and heat exchanger 32, when modified to be arranged in the manner claimed the pump would be arranged upstream of the heat exchanger of Valencia ‘372 as modified by Nelson. One of ordinary skill in the art would have been motivated to make this modification to overcome the pressure drop characteristic of passage through a heat exchanger (Shaaban, col. 5, lines 35-36).
Regarding claim 20, the first interpretation of Valencia '372 as modified by Nelson and
Shaaban discloses the integrated system of claim 19 (see the combination of the references used in the rejection of claim 19 above), further comprising an LNG pump (Shaaban, Fig. 1, reciprocating pump 28).
It would have been obvious to one of ordinary skill in the art to modify the system for removing contaminants of Valencia ‘372 as modified by Nelson with the pump of Shaaban. Particularly, by placing the pump taught by Shaaban in upstream of the vaporizer of Valencia ‘372 as modified by Nelson. The pump of Shaaban is taught to be in between the storage tank 10 and heat exchanger 32, when modified to be arranged in the manner claimed the pump would be arranged upstream of the heat exchanger of Valencia ‘372 as modified by Pierre Jr. One of ordinary skill in the art would have been motivated to make this modification to overcome the pressure drop characteristic of passage through a heat exchanger (Shaaban, col. 5, lines 35-36).
Regarding claim 21, the first interpretation of Valencia '372 as modified by Nelson and
Shaaban discloses the integrated system of claim 15 (see the combination of the references used in the rejection of claim 15 above), wherein gaseous output of the filter system is directed to the output line as output product (Valencia ‘372, col. 6, lines 10-13, the vapor from the drum is taken off as a product in line 16 for subsequent sale to a pipeline or condensation as LNG)
Regarding claim 23, the first interpretation of Valencia '372 as modified by Nelson and
Shaaban discloses the integrated system of claim 21 (see the combination of the references used in the rejection of claim 21 above), wherein gaseous output of the filter system is directed to the output line as output product (Valencia ‘372, col. 6, lines 10-13, the vapor from the drum is taken off as a product in line 16 for subsequent sale to a pipeline or condensation as LNG)
Regarding claim 24, Valencia '372 discloses a method, comprising: separating contaminants from an input feed stream with a component for separating contaminants (Figure 2, item 104, col 5., lines 43-50, Splitter tower is desirably separated into three distinct sections ... the internals of lower section may include suitable trays, downcomers, and weirs, as are suitable for separating a carbon dioxide-methane mixture);
Cooling a first feed stream with a heat exchanger (Fig. 2, precooler 100), wherein the heat exchanger is coupled to the component for separating contaminants (Valencia ‘372 Fig. 2, precooler 100 is coupled to the splitter tower, the replaced heat exchanger as taught by Pierre Jr. will be arranged in the same manner).
However, the heat exchanger of Valencia ‘372 does not heat an LNG stream of an LNG regasification system.
Nelson, in the same field of endeavor, teaches heating an LNG stream of an LNG regasification system with the heat exchanger, wherein the heat exchanger function as a vaporizer (col. 7, lines 16-19, the liquid portion of the natural gas stream is vaporized and the natural gas vapor is heated against condensing propylene product).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the heat exchanger of Valencia ‘372 to be cooled by vaporizing LNG stream as taught by Nelson. One of ordinary skill in the art would have been motivated to make this modification to utilize the refrigeration potential in liquefied natural gas (Nelson, col. 1, lines 31-32).
However, Valencia ‘372 as modified by Nelson does not disclose that at least a portion of the first feed stream of the first feed line and at least a portion of the LNG stream of the LNG regasification system are combined at or downstream of the LNG regasification system.
Shaaban, in the same field of endeavor, teaches that at least a portion of the first feed stream of the first feed line and at least a portion of the LNG stream of the LNG regasification system are combined at or downstream of the LNG regasification system (col. 6, lines 14-20, the LNG storage tank 10…direct collected vapor to vapor supply line 44…vapor supply line 44 is connected into output line 34 after being routed through heat exchanger 32).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the integrated system of Valencia ‘372 as modified by Nelson to combine portions of the first feed stream and the LNG stream downstream of the LNG regasification system. Particularly, the overhead stream (16) from the component for removing contaminants of Valencia ‘372 (modified with the propylene product condenser 192 of Nelson) would have been obvious to provide mixing downstream of the heat exchanger (LNG vaporizer 192 from Nelson) as taught by Shaaban. One of ordinary skill in the art would have been motivated to make this modification to prevent the vapor/gas from being vented to the atmosphere and to utilities the natural gas after vaporization for meaningful use (Shaaban, col. 6, lines, 16-17).
Regarding claim 25, Valencia '372 as modified by Nelson and Shaaban discloses the method of claim 24 (see the combination of the references used in the rejection of claim 24 above), wherein: the separating contaminates comprises cryogenically separating contaminants, and the component for separating contaminants comprises a cryogenic distillation tower (Valencia '372, figure 2, item 104, col. 5, lines 46-49, the tower feed ... is introduced into the lower distillation section through line where it undergoes typical distillation).

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valencia '372 as modified by Nelson and Shaaban as applied to claim 1 above, and further in view of Kulkarni et al. (US Patent No. 8,911,535), hereinafter Kulkarni.
Regarding claim 15, the first interpretation of Valencia '372 as modified by Nelson and Shaaban further discloses the integrated system of claim 1 (see the combination of the references used in the rejection of claim 1 above).
However, Valencia '372 as modified by Nelson and Shaaban do not disclose wherein:
the component for separating contaminants comprises a filter system,
the contaminants comprise carbon dioxide,
the first line comprises a first carbon dioxide line, and
the first feed stream comprises a first carbon dioxide stream.
Kulkarni, in the same field of endeavor, teaches wherein: the component for separating contaminants comprises a filter system (figure 2a, item 2, membrane separation unit 2), the contaminants comprise carbon dioxide (col. 14, line 1, the carbon dioxide rich pretreatment stream), the first line comprises a first carbon dioxide line (figure 2a, item 12, col. 14, lines 25-27, The first membrane stream is withdrawn from the permeate side 8 of the membrane 7 of the membrane separation unit 2 and directed along line 12), and the first feed stream comprises a first carbon dioxide stream (figure 2a, item 12, col. 14, lines 25-27, The first membrane stream is withdrawn from the permeate side 8 of the membrane 7 of the membrane separation unit 2 and directed along line 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filling date of the claimed invention, to have modified the integrated system of the combined references
used in the rejection of claim 1 above to include the filter system of Kulkarni upstream of the system for separating contaminants of Valencia ‘372 as modified by Nelson. One of ordinary skill in the art
would have been motivated to make this modification to enable more cost-effective means of sequestration of carbon dioxide (Kulkarni, col. 3, lines 31-32). 
Regarding claim 16, the first interpretation of Valencia '372 as modified by Nelson and Shaaban
discloses the integrated system of claim 15 (see the combination of the references used in the rejection of claim 15 above).
However, Valencia '372 as modified by Nelson and Shaaban do not disclose wherein the first
carbon dioxide line directs the first carbon dioxide stream from the filter system to the heat exchanger.
Kulkarni, in the same field of endeavor, teaches wherein the first carbon dioxide line directs the
first carbon dioxide stream from the filter system to the heat exchanger (figure 2a, col. 16, lines 1-4,
In a still further alternative to the present process, the compressed first membrane stream may be further cooled prior to its introduction into the heat exchanger 15 by using a heat exchanger 45).
Further, the recitation "the first carbon dioxide line directs the first carbon dioxide stream from the filter
system to the heat exchanger" is a result of the modification of the combined references used in the
rejection of claim 15 above. As modified in claim 15, the filter system was arranged upstream of the system for removing contaminants of Valencia ‘372 as modified by Nelson. Based on the teachings of both Kulkarni and Valencia ‘372 as modified by Nelson, it would have been obvious to route the carbon dioxide stream to the heat exchanger of Valencia ‘372 as modified by Nelson just as the stream was configured to be routed to heat exchanger 45 as taught by Kulkarni to obtain refrigeration therefrom. 
Regarding claim 17, the first interpretation of Valencia '372 as modified by Nelson and
Shaaban discloses the integrated system of claim 15 (see the combination of the references used in the rejection of claim 15 above).
However, Valencia '372 as modified by Nelson and Shaaban do not disclose further comprising 
a compressor coupled to the first carbon dioxide line between the filter system and the heat exchanger.  
	Kulkarni, in the same field of endeavor, teaches further comprising a compressor coupled to the
first carbon dioxide line between the filter system and the heat exchanger (figure 2a, item 13, col. 14,
lines 48-50, after the first membrane stream is compressed in compressor, it is then directed along line
to a heat exchanger). 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the integrated system of Valencia ‘372 as modified by Nelson and Shaaban to include the compressor of Kulkarni between the filter system of Kulkarni and the heat exchanger of Valencia ‘372 as modified by Nelson. This arrangement is further taught by Kulkarni as this is how the compressor is taught to be arranged in figure 2a of Kulkarni. One of ordinary skill in the art would have been motivated to make this modification to compensate for the pressure drop experienced by the carbon dioxide stream in the filter system (Kulkarni, col. 14, lines 29-38).
Regarding claim 18, the first interpretation of Valencia '372 as modified by Nelson and
Shaaban discloses the integrated system of claim 15 (see the combination of the references used in the rejection of claim 15 above).
However, Valencia '372 as modified by Pierre Jr. and Shaaban do not disclose further 
comprising: a liquid carbon dioxide pump; and a second carbon dioxide line coupling to the heat exchanger and the liquid carbon dioxide pump.
Kulkarni, in the same field of endeavor, teaches further comprising:
a liquid carbon dioxide pump (figure 2a, item 26, col. 15, lines 43-44, with the aid of a pump for
the carbon dioxide rich liquid stream); and
a second carbon dioxide line coupling to the heat exchanger and the liquid carbon dioxide pump
(figure 2a, item 17). 
Therefore, it would have been obvious before the effective filing date of the claimed invention
to modify the integrated system of Valencia ‘372 as modified by Nelson and Shaaban to include a liquid carbon dioxide pump as taught by Kulkarni arranged after the heat exchanger of Valencia ‘372 as modified by Nelson. One of ordinary skill in the art would have been motivated to make this modification to pressurize the output stream in the carbon dioxide line to obtain the pressure required for subsequent sale to a pipeline.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valencia '372 as
modified by Nelson, Shaaban, and Kulkarni as applied to claim 21 above, and further in view of Rollman (US Patent No. 2,475,255), hereinafter Rollman.
Regarding claim 22, the first interpretation of Valencia '372 as modified by Nelson,
Shaaban, and Kulkarni discloses the integrated system of claim 21 (see the combination of the references used in the rejection of claim 21 above).
However, Valencia '372 as modified by Nelson, Shaaban, and Kulkarni  does not disclose
further comprising a dehydration unit between the filter system and the output line.
Rollman, in the same field of endeavor, teaches further comprising a dehydration unit between
the filter system and the output line (col. 3, lines 10-16, The cold substantially dry air freed of ice is then
withdrawn from tower through pipe and passed into heat exchanger in the space surrounding the tubes
therein, where it abstracts heat from the incoming wet air passing through the tubes and finally the
dried air is recovered from the system through line).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filling date of the claimed invention, to have modified the integrated system of the combined references
used in the rejection of claim 22 above with the dehydration unit of Rollman. One of ordinary skill in the
art would have been motivated to make this modification to increase pipe line capacity by preventing
the formation of clogging ice deposits and to reduce corrosion due to the presence of excessive
amounts of water (Rollman, col. 1, lines 49-53).
Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. The reasons are as follows.
Applicant's arguments (page 18-19) is an allegation that the prior art does not teach the
amended limitations of claims 1 and 24. In response, the allegation is unpersuasive in view of the detailed grounds of rejection above.
	It is argued the present disclosure is able to achieve technical properties not taught, disclosed, or suggested by Valencia '372 in view of Chantant. Valencia and Chantant when combined do not disclose the integrated nature of the system of the present disclosure, and may require additional independent refrigeration equipment in order to be operable with cryogenic systems. The present disclosure describes a system which "reduc[es] and/or eliminate[es] ... independent refrigeration equipment," which is a nonobvious and unexpected result. Disclosure as filed at [0036]. The recitation "reduc[es] and/or eliminate[es] ... independent refrigeration equipment," is not a claimed limitation of claim 1. Therefore, it is not required of the prior art and the argument is unpersuasive. 
It is argued on page 19 that dependent claims 2-23 and 25 which depend upon claims 1 and 24
respectively, are patentable by virtue of their dependency. Because claims 1 and 24 are not allowable, the argument is unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Currence et al. (US 20150135767) discloses a similar combined stream
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is (571)272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEVON MOORE/Examiner 
Art Unit 3763
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

                                                                                                                                                                                                        09/26/2022